In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Smith, J.), dated December 8, 1994, which granted the motion of the defendant South Shore Foreign Cars, Inc., for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly granted the motion of the defendant South Shore Foreign Cars, Inc., for summary judgment since the plaintiff failed to present proof of any material questions of fact which would preclude such relief (see, Zuckerman v City of New York, 49 NY2d 557). Miller, J. P., Joy, Hart and Krausman, JJ., concur.